*261'opinion.
Trammell :
The question here involved is whether a contribution of $200 to Tulane University by the taxpayer was an ordinary and necessary expense of carrying on its trade or business, or whether it was, as it purported to be, a contribution or gift. If it was in fact a gift or contribution, it is not deductible, because gifts or contributions made by corporations are not allowed as deductions.
The benefits sought to be derived by the so-called contribution are indirect and remote. There was no obligation on the part of - the taxpayer to make the payment; it was not made in connection with the operation of the taxpayer’s trade or business, and, in our opinion, the amount is not deductible as an ordinary and necessary expense paid or incurred during the year.

Judgment will be entered, for the Commissioner.